J. A17034/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                     v.                    :
                                           :
JUAN MEDINA,                               :          No. 89 EDA 2020
                                           :
                          Appellant        :


            Appeal from the PCRA Order Entered November 14, 2019,
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No. CP-51-CR-0009759-2011


BEFORE: BOWES, J., McCAFFERY, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                  FILED AUGUST 17, 2020

         Juan Medina appeals from the November 14, 2019 order dismissing his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

§§ 9541-9546. Contemporaneously with this appeal, J. Matthew Wolfe , Esq.

(“PCRA counsel”), has requested leave to withdraw in accordance with

Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth

v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc). After careful review,

we grant PCRA counsel leave to withdraw and affirm the order of the PCRA

court.

         The relevant facts and procedural history of this case, as gleaned from

the certified record, are as follows: On June 13, 2012, a jury found appellant
J. A17034/20

guilty of one count of possession with intent to deliver a controlled substance.1

This charge stemmed from an incident wherein two Philadelphia Police Officers

observed appellant discard a large packet of heroin on a store floor. (See

notes of testimony, 6/12/12, at 36-47). On June 13, 2012, the trial court

sentenced appellant to 7 to 14 years’ imprisonment.2 On July 17, 2017, a

panel of this court affirmed appellant’s judgment of sentence, and our

supreme court denied appellant’s petition for allowance of appeal on

February 21, 2018.      See Commonwealth v. Medina, 175 A.3d 384

(Pa.Super. 2017) (unpublished memorandum), appeal denied, 181 A.3d
1127 (Pa. 2018.)

        On May 21, 2018, appellant filed a timely pro se PCRA petition. PCRA

counsel was subsequently appointed and filed an amended petition on

appellant’s behalf on March 25, 2019. Following an evidentiary hearing, the

PCRA court denied appellant’s petition on November 14, 2019. This timely

appeal followed. On January 29, 2020, the PCRA court directed PCRA counsel

to file a concise statement of errors complained of on appeal, in accordance

with Pa.R.A.P. 1925(b), on appellant’s behalf. On February 18, 2020, PCRA

counsel filed a statement of intent to file an Anders/McClendon3 brief


1   35 P.S. § 780-113(a)(30).

2 Appellant was represented at trial by Rosemary Zeccardi, Esq. (hereinafter,
“trial counsel”).

3Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.
McClendon, 434 A.2d 1185 (Pa. 1981).


                                      -2-
J. A17034/20

in lieu of a concise statement, pursuant to Pa.R.A.P. 1925(c)(4). Thereafter,

on April 13, 2020, PCRA counsel filed a petition and brief to withdraw,

improperly couched as an Anders/McClendon brief.4 Appellant did not file a

pro se response to PCRA counsel’s petition to withdraw. The PCRA court, in

turn, has not filed a Rule 1925(a) opinion.

      We begin by addressing PCRA counsel’s request to withdraw from

representation.   In Commonwealth v. Muzzy, 141 A.3d 509 (Pa.Super.

2016), a panel of this court reiterated the procedure to be followed when PCRA

counsel seeks permission to withdraw from representation:

            Counsel petitioning to withdraw from PCRA
            representation      must      proceed       ...      under
            [Turner/Finley] and . . . must review the case
            zealously. Turner/Finley counsel must then submit
            a “no-merit” letter to the trial court, or brief on appeal
            to this Court, detailing the nature and extent of
            counsel’s diligent review of the case, listing the issues
            which petitioner wants to have reviewed, explaining
            why and how those issues lack merit, and requesting
            permission to withdraw.

                  Counsel must also send to the petitioner:
                  (1) a copy of the “no merit” letter/brief;
                  (2) a copy of counsel’s petition to
                  withdraw; and (3) a statement advising
                  petitioner of the right to proceed pro se
                  or by new counsel.

                  ....

                  Where counsel submits a petition and
                  no[-]merit letter that . . . satisfy the

4The record reflects that PCRA counsel filed an amended petition to withdraw
on the same date as his original filing in order to correct appellant’s mailing
address from SCI Phoenix to SCI Coal Township.


                                      -3-
J. A17034/20


                  technical demands of Turner/Finley, the
                  court—trial court or this Court—must then
                  conduct its own review of the merits of the
                  case. If the court agrees with counsel that
                  the claims are without merit, the court will
                  permit counsel to withdraw and deny
                  relief.

Muzzy, 141 A.3d at 510-511 (some bracketed internal citations amended;

case citations omitted).

      Herein, we find that PCRA counsel’s filing with this court, while couched

as an Anders brief, complied with the requirements of Turner/Finley. See

Commonwealth v. Fusselman, 866 A.2d 1109, 1111 n.3 (Pa.Super. 2004)

(holding that although “[a] Turner/Finley no[-]merit letter is the appropriate

filing [in a PCRA proceeding,] . . . because an Anders brief provides greater

protection to the defendant, we may accept an Anders brief in lieu of a

Turner/Finley    letter”),   appeal denied,     882 A.2d 477   (Pa.   2005).

Specifically, PCRA counsel’s brief and petition to the court detailed the nature

and extent of his review. PCRA counsel first identified the pertinent factual

and procedural history and examined the ineffectiveness claim appellant

raised in his pro se PCRA petition.      (Turner/Finley letter5 at 8-9, 11.)

Thereafter, PCRA counsel outlined the reasons why appellant’s underlying

ineffectiveness claim is frivolous. (Id. at 11-12.) Lastly, the record reflects

that counsel served appellant with a copy of his petition to withdraw and




5 Although improperly couched as an Anders brief, for the ease of our
discussion, we refer to PCRA counsel’s brief as a “Turner/Finley” letter.


                                     -4-
J. A17034/20

advised appellant of his right to proceed pro se or with the assistance of

privately retained counsel.    (See “Application To Withdraw As Counsel,”

4/13/20 at Exhibit A.)    Appellant did not respond.    We find that counsel’s

request for leave to withdraw from representation satisfies the requirements

of Turner/Finley. See Commonwealth v. Karanicolas, 836 A.2d 940, 947

(Pa.Super. 2003) (stating that substantial compliance with requirements will

satisfy the Turner/Finley criteria). Accordingly, we must now conduct our

own review of the record and render a decision as to whether the appeal is

without merit.

      Proper appellate review of a PCRA court’s dismissal of a PCRA petition

is limited to the examination of “whether the PCRA court’s determination is

supported by the record and free of legal error.” Commonwealth v. Miller,

102 A.3d 988, 992 (Pa.Super. 2014) (citation omitted). “This Court grants

great deference to the findings of the PCRA court, and we will not disturb those

findings merely because the record could support a contrary holding.”

Commonwealth v. Patterson, 143 A.3d 394, 397 (Pa.Super. 2016) (citation

omitted).

      Here, PCRA counsel raises only one issue on appellant’s behalf; namely,

whether trial counsel rendered ineffective assistance by failing to locate and/or

call eyewitness Felipa Malena Rondan, who was working at the store on the

day appellant was arrested. (Turner/Finley letter at 11-12.)




                                      -5-
J. A17034/20

      To prevail on a claim of ineffective assistance of counsel under the PCRA,

a petitioner must plead and prove by a preponderance of the evidence that

counsel’s ineffectiveness “so undermined the truth-determining process that

no reliable adjudication of guilt or innocence could have taken place.”

42 Pa.C.S.A. § 9543(a)(2)(ii). We apply a three-pronged test for determining

whether trial counsel was ineffective, derived from the test articulated by the

United States Supreme Court in Strickland v. Washington, 466 U.S. 668,

687 (1984), and as applied in Commonwealth v. Pierce, 527 A.2d 973 (Pa.

1987). Commonwealth v. Simpson, 66 A.3d 253, 260 (Pa. 2013).

            The Pierce test requires a PCRA petitioner to prove:
            (1) the underlying legal claim was of arguable merit;
            (2) counsel had no reasonable strategic basis for his
            action or inaction; and (3) the petitioner was
            prejudiced—that is, but for counsel’s deficient
            stewardship, there is a reasonable likelihood the
            outcome of the proceedings would have been
            different.
Id., citing Pierce, 527 A.2d at 975.

      This court has explained that a petitioner “must meet all three prongs

of the test for ineffectiveness[.]” Commonwealth v. Charleston, 94 A.3d
1012, 1020 (Pa.Super. 2014) (citation and internal quotation marks omitted),

appeal denied, 104 A.3d 523 (Pa. 2014).         “[C]ounsel is presumed to be

effective and the burden of demonstrating ineffectiveness rests on appellant.”

Commonwealth v. Ousley, 21 A.3d 1238, 1244 (Pa.Super. 2011) (citation

omitted), appeal denied, 30 A.3d 487 (Pa. 2011). Additionally, we note that




                                       -6-
J. A17034/20

counsel cannot be found ineffective for failing to raise a claim that is devoid

of merit. See Commonwealth v. Ligons, 971 A.2d 1125, 1146 (Pa. 2009).

      Upon review, we find that appellant’s ineffectiveness claim fails because

he failed to satisfy the second and third prongs of the Pierce test; namely,

that trial counsel’s course of conduct was unreasonable, or that he suffered

prejudice.   See Simpson, 66 A.3d at 260.           At the November 14, 2019

evidentiary hearing, the PCRA court explicitly found that trial counsel was not

ineffective for failing to call Rondan as a witness at trial because she was not

given enough information from the third party to locate Rondan and had made

a reasonable effort to find her. The PCRA court reasoned as follows:

             All right. In regard to whether [trial counsel] was
             ineffective for failing to call [Rondan], [trial counsel]
             testified that [appellant] could only give her a
             nickname of this witness being China. [Appellant] did
             not give her any other contact information, but then
             directed her to a third party named Flamino who was
             going to be able to give [trial counsel] this contact
             information. In fact, [trial counsel] did call Flamino.
             She did have a conversation with him. He told her
             that he would get contact information for China to her,
             but then he did not call her back. [Trial counsel]
             testified that she called him back several times, but
             he never returned her phone call.

             In the initial conversation, however, [] Flamino told
             her that this woman no longer worked at that bodega.
             And [trial counsel] elicited a promise from him that he
             would find her and call [trial counsel] back. That
             never happened.

             [Trial counsel] testified that she didn’t send anybody
             to the store to find China because Flamino told her
             that she didn’t work at the store any longer.



                                       -7-
J. A17034/20


            [Appellant] argues that she should still have sent an
            investigator to that store.      However, what [trial
            counsel] was working off of was a third party, not
            [appellant], who was supposed to be able to put China
            in touch with [trial counsel]. And this Flamino was not
            able to do that. He told her that [Rondan] no longer
            worked at the store any longer and he never called
            her back with anymore [sic] contact information.

            Under those circumstances, [trial counsel] was not
            ineffective for failing to then hire an investigator to
            send to the store where [appellant] didn’t even know
            whether or not this woman worked there or tell [trial
            counsel] that this woman worked there. This was all
            going through this other fellow, Flamino. So I do not
            find she was ineffective in that regard.

Notes of testimony, 11/14/19 at 33-34.

      The PCRA court further made a factual determination that, from her

vantage point in the store, it was unlikely that Rondan was able to see the

narcotics during the police officers’ interaction with appellant; and thus, even

if she had testified at trial, it would not have changed the outcome. The PCRA

court concluded as follows:

            [Rondan] testified [at the PCRA evidentiary hearing]
            that she didn’t see the police or [appellant] with any
            drugs. . . .

            . . . . And it would be very foreseeable that [Rondan]
            would not have been able to necessarily notice that
            whether or not there were drugs that were either in
            [appellant’s] hands or the police officer’s hands.

            I don’t believe that under the best of circumstances
            that [Rondan’s] testimony would have resulted in any
            other -- would have produced, rather, any other result
            or would have been likely to have produced any other
            result at trial.



                                     -8-
J. A17034/20
Id. at 35.

      Following our careful review, we agree with the aforementioned findings

of the PCRA court and adopt them as our own for purposes of this appellate

review. Accordingly, we discern no error on the part of the PCRA court in

dismissing appellant’s PCRA petition and grant PCRA counsel leave to

withdraw.

      Order affirmed. Petition for leave to withdraw as counsel granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 8/17/20




                                    -9-